Title: The Colonist’s Advocate: II, 8 January 1770
From: Colonist’s Advocate
To: 


The Absurdity of taxing the Colonies without Representation, is so glaring, that some Defenders of the late oppressive Measures have attempted to palliate it by urging, that our American Brethren are actually represented in the British House of Commons; “the most ridiculous Idea (says Lord Chatham in his Speech on the Stamp Act) that ever entered into the Head of a Man, and which does not deserve a Confutation.” We find a different Sort of reasoning in the Year-Book of Richard III. Nostra statuta non ligana [ligant] Hibernos, quis non mittunt milites ad Parliamentum. “Our Laws do not bind the People of Ireland, because they do not send Members to our Parliament.” But the American Colonists have ever shewn themselves willing to obey our Laws, though they sent no Members to our Parliament, till we begun laying Taxes on them without their having one assenting or dissenting Voice in our Parliament. They then bethought themselves of the Case of the People of Ireland, and of the People of Chester and Durham, which two last mentioned Places obtained Representation in Parliament, precisely on this Account, that they paid Taxes, and because it was thought unjust to subject them to Taxes without giving them an Opportunity of assenting or dissenting. The People of Wales were not taxed till they had Representatives in Parliament, says Lord Chatham. Both Ireland and Wales are conquered Countries; and yet we use greater Severity toward our Colonies, which never resisted us, while we are incomparably more obliged to our Colonies than to Ireland and Wales both put together. An incomprehensible Partiality! Nor would the taxing of Ireland or Wales without Representation, be so great a Hardship as what we have lately laid on our Colonies, because of their Proximity, which gives us an Opportunity of knowing their Abilities to bear Taxes. The same may be urged still more strongly concerning Chester and Durham, which are situated almost in the Middle of England.
To what Distress must the Defenders of the Grenvillian Measures be reduced, when they are fain to argue that the Colonists are under no greater Hardship in being taxed by an Assembly in which three Millions have not one Representative for any one of their Counties, Cities, or Boroughs, than the Mother-Country; in which, though Representation is far enough from being adequate, (an Evil which wants Redress, not Extention) yet about double or treble the Number of the British Subjects in America have 558 Representatives, and in which every Man, Woman, and Child, by living in one County or other, to say nothing of Cities or Boroughs, is represented by two Members at least, who cannot tax them without taxing themselves, their Friends, Dependents, Tenants, &c. whereas in taxing the Colonies we are under a direct Temptation to burden them, because we not only do not thereby tax ourselves, but on the contrary obtain a present Relief proportioned to the Sum we levy on them.  If the Cases of the Mother-Country and Colonies be, in respect to Taxation by Parliament, the same, or at all capable of Comparison, then Slavery is the same with Liberty, Tyranny with just Government, Property with Beggary. They however who attempt to gull their American Fellow Subjects into the Belief that their Hardship, in being subjected to British Taxation, is not greater than that now suffered by the People of Britain, serve the American Interest thus far, that they shew plainly they have no Shadow of Reason to urge for a Difference being made by Government between the Mother-Country and the Colonies. How they dare to enterprize so gross an Imposition on the Understandings of so great a Multitude, as alledging that there is no Difference, they themselves best know. “Woe to them who call Darkness Light, and Light Darkness,” says the Scripture.
We now see all England besetting the Throne with a Complaint, that one County is deprived, not of all Representation, as America is, but of one particular Person, as one of their two Representatives, and this not to Perpetuity, but only during the Space of a few Years, while the Electors were at Liberty to choose any other qualified Person in Britain. We see all England alarmed, and not without Reason, on this Occasion; and we have heard, that the Inhabitants of this County have talked of refusing to pay the Land-Tax, merely on Account of their being deprived of the Man of their Choice. Can we then wonder, that three Millions of People, every Individual of which was born as free as any Freeholder of Middlesex, should complain of being taxed by an Assembly, in which their vast Multitude has not one single Representative for County, City, or Borough?

The Firmness shewn by the Colonists against what to them is precisely the same Oppression as to us it would be, to have Taxes laid on us by Royal Edict, has, by some among us, been called Sedition and Rebellion. It would be curious to know those Gentlmen’s Opinion of the Conduct of the brave Hampden, who thought it his Duty to resist the lawful Sovereign’s illegal Demand of three Shillings and Four-pence, for the single Reason, that he had no Hand, either personally, or representatively, in consenting to the Tax of Ship money. Do the Grenvillians hold this glorious Patriot to be a seditious and rebellious Person? Are all those Subjects Rebels who oppose the illegal and oppressive Proceedings of lawful Government? If this Doctrine is Orthodox, down goes the Revolution, and we are all Rebels, the Jacobites only excepted; for the Stuarts were lawful Sovereigns.
To an American Colonist our Parliament is (as far as concerns the giving and granting of his Property) the same as the Parliament of Paris. He has as much Representation in one as in the other. Nor is his Opposition to Injustice any greater Proof of his Disrespect to the Authority of the British Parliament, where it’s Authority ought to take Place, than every Englishman’s Resistance to an Imposition by the lawful Sovereign, on his single Authority, would be of his Aversion to monarchical Government, and of his being of a seditious and rebellious Disposition.
